PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,167,454
Issue Date: 9 Nov 2021
Application No. 15/406,312
Filing or 371(c) Date: 13 Jan 2017
Attorney Docket No. 119782-647 (285872-US-1)

:
:	FINAL AGENCY DECISION 
:	ON REQUEST FOR 
:	REDETERMINATION OF PATENT TERM ADJUSTMENT
:	
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)b” (“Request”), filed December 23, 2021, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) from four hundred ninety (490) days to four hundred ninety-three (493) days. Pursuant to the authorization in the Request, deposit account no. 04-1133 has been charged the required $210 petition fee under 37 CFR 1.18(e).

The Request is DENIED. 

This decision is the Director’s decision on applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

Relevant Procedural History

The patent issued with a PTA of 490 days on November 9, 2021. The Request is seeking an adjustment of 493 days and was timely filed on December 23, 2021. 

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 
	(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 577 days;
	(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 259 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 
346 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 490 days (577 days of A Delay + 259 days of B Delay + 0 days of C Delay - 0 days of Overlap – 346 days of Applicant Delay).

The Request asserts the Office improperly calculated the period of Applicant Delay, arguing only a 59-day period of reduction, not a 62-day period of reduction, is warranted pursuant to 37 CFR 1.704(b) in connection with the filing of a Request for Continued Examination (“RCE”) on June 1, 2020, after a final Office action was mailed on December 31, 2019. The Request calculates the period of Applicant Delay as 343 days (32 + 59 + 252). The Request asserts the PTA is 493 days (577 days of A Delay + 259 day of B Delay + 0 days of C Delay - 0 days of Overlap - 343 days of Applicant Delay).

As will be discussed, the Office has confirmed a 62-day period of reduction is warranted pursuant to 37 CFR 1.704(b) in connection with the filing of an RCE on June 1, 2020, after a final Office action was mailed on December 31, 2019. The Office calculates the period of Applicant Delay as 346 days (32 + 62 + 252). Therefore, the correct PTA is 490 days (577 days of A Delay + 259 day of B Delay + 0 days of C Delay - 0 days of Overlap - 346 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 577 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 577 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 259 days. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 259 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days. The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days. 


Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]

The Request and the Office agree regarding two of the three periods of reduction under 37 CFR 1.704.

The Request and the Office are in agreement in regards to a 32-day period of reduction pursuant to 37 CFR 1.704(b) for the period beginning October 12, 2019 and ending November 12, 2019. The Office mailed a non-final Office action on July 11, 2019. Accordingly, the three-month response date was October 11, 2019. However, the patentee did not file a reply until November 12, 2019; and 

The Request and the Office are in agreement in regards to a 252-day period of reduction pursuant to 37 CFR 1.704(c)(8) for the period beginning June 2, 2020 and ending February 8, 2021. Applicant filed an RCE on June 1, 2020. Applicant filed Information Disclosure Statements (“IDSs”) on September 15, 2020, November 2, 2020, and February 8, 2021. None of these IDSs were expressly requested by the examiner or accompanied by a statement under 37 CFR 1.704(d)(1)(i) or (ii). 

However, the Request argues only a 59-day period of reduction, not a 62-day period of reduction, is warranted pursuant to 37 CFR 1.704(b) in connection with the filing of an RCE on June 1, 2020, after a final Office action was mailed on December 31, 2019 because an Advisory Action was mailed on April 3, 2020. Therefore, the Request argues the period of reduction should begin on April 3, 2020 and end on June 1, 2020.

The Office does not concur. 

37 CFR 1.704(b) provides:

With respect to the grounds for adjustment set forth in §§ 1.702(a) through (e), and in particular the ground of adjustment set forth in § 1.702(b), an applicant shall be deemed to have failed to engage in reasonable efforts to conclude processing or examination of an application for the cumulative total of any periods of time in excess of three months that are taken to reply to any notice or action by the Office making any rejection, objection, argument, or other request, measuring such three-month period from the date the notice or action was mailed or given to the applicant, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after
the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or
other request and ending on the date the reply was filed. The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph.

37 CFR 1.113(c) states:
Reply to a final rejection or action must include cancellation of, or appeal from the rejection of, each rejected claim. If any claim stands allowed, the reply to a final rejection or action must comply with any requirements or objections as to form.

On December 31, 2019, the Office mailed a final Office action. On March 2, 2020, applicant filed a Certification and Request for Consideration Under the After Final Consideration Pilot (AFCP) Program 2.0 and an amendment after final. The March 2, 2020 amendment after final was not in compliance with § 1.113(c) and not place the application in condition for allowance, as was explained in the April 3, 2020 advisory action and the April 3, 2020 AFCP 2.0 Decision. 

A reply under 37 CFR 1.116 to an Office action containing a final rejection must cancel or appeal each rejected claim and comply with all patentability requirements and objections as to form for each allowed claim. See 37 CFR 1.113(c). "In other words, a proper reply under 
§ 1.113(c) to a final Office action must resolve all rejections or objections, otherwise it does not stop the three-month clock for assessing applicant delay" under 37 CFR 1.704(b). See Intra-Cellular Therapies, Inc. v. Matal, 2018 WL 852368, 1:17-CV-00776 (E.D. Va. 2018). Accordingly, an applicant can only stop the three-month clock under 37 CFR 1.704(b) by filing a compliant reply under 37 CFR 1.113(c), appealing the final rejection, or filing a request for continued examination (RCE). See MPEP 2732.

The March 2, 2020 amendment was not a proper reply to the December 31, 2019, final Office action under 37 CFR 1.113(c). The April 3, 2020 Advisory action informed applicant of this fact, but did not re-set or pause the three-month clock under 37 CFR 1.704(b) for response to the December 31, 2019, final Office action. Applicant’s three-month clock to respond to the December 31, 2019, final Office action began on April 1, 2020, the day after the date that is three months after the mailing of the December 31, 2019, final Office action, and continued to run until June 1, 2020, when applicant filed a reply in compliance with 37 CFR § 1.114, an RCE.  See 37 CFR 1.113(a). No changes to the PTA will be made.

The period of Applicant Delay is 346 days (32 + 62 + 252).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:				


577 (i.e., 402 + 175) + 259 (i.e., 1762 – 1096 - 407) + 0 – 0 – 346 = 490
	 
Patentee’s Calculation:

577 (i.e., 402 + 175) + 259 (i.e. 172 – 1096 - 407) + 0 – 0 – 343 = 493

As previously discussed, the period of Applicant Delay is 346. Therefore, the PTA calculation is 577 days of A Delay + 259 days of B Delay + 0 days of C Delay – 0 days of Overlap – 346 days of Applicant Delay, which yields 490 days. No change to the PTA will be made.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.



/Charles Kim/
Director
Office of Petitions
Office of the Commissioner for Patents